DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 is rejected to under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "the reference center distances" in 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the equiphase angle value" in lines 41-44, 46, 49, 52, 55, and 60.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is reject because it depends from rejected claim 1.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
This application is in condition for allowance except for the following formal matters: 
	Claim 1 recites the limitation "the reference center distances" in 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the equiphase angle value" in lines 41-44, 46, 49, 52, 55, and 60.  There is insufficient antecedent basis for this limitation in the claim.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11207971 B2:	discloses a speed reducer having dual ring gears, an input end, an output end, a locking end and a bearing device.  The reference does not disclose the gear teeth formula, the range of the specifying parameter, or the equiphase angle value as recited in the claims.
US 20210140515 A1:	discloses a speed reducer having dual ring gears, an input end, an output end, a locking end and a bearing device.  The reference does not disclose the gear teeth formula, the range of the specifying parameter, or the equiphase angle value as recited in the claims.
US 20210054909 A1:	discloses a speed reducer having dual ring gears, an input end, an output end, a locking end and a bearing device.  The reference does not disclose the gear teeth formula, the range of the specifying parameter, or the equiphase angle value as recited in the claims.
US 20200309235 A1:	discloses a speed reducer having dual ring gears, an input end, an output end, a locking end and a bearing device.  The reference does not disclose the gear teeth formula, the range of the specifying parameter, or the equiphase angle value as recited in the claims.
US 20200217397 A1:	discloses a speed reducer having dual ring gears, an input end, an output end, a locking end and a bearing device.  The reference does not disclose the gear teeth formula, the range of the specifying parameter, or the equiphase angle value as recited in the claims.
US 20080202832 A1:	discloses a speed reducer having dual ring gears, an input end, an output end, a locking end and a bearing device.  The reference does not disclose the gear teeth formula, the range of the specifying parameter, or the equiphase angle value as recited in the claims.
/DEREK D KNIGHT/Primary Examiner, Art Unit 3659